Citation Nr: 0504184	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-29 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a 
splinter of the scrotum.  

2.  Entitlement to service connection for lower extremity 
osteoarthritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity secondary 
to diabetes mellitus.

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity secondary 
to diabetes mellitus.

5.  Entitlement to an initial compensable evaluation for 
residuals of wounds of the neck and head.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1948 to February 
1949, and from March 1949 through October 1968, with prior 
National Guard duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2002 and May 2004 rating decisions 
of the Department of Veterans' Affairs (VA), Regional Office 
(RO) located in Baltimore, Maryland.  

In June 2002 the RO in part pertinent, granted service 
connection for peripheral neuropathy of each lower extremity 
with respective assignment of a 10 percent evaluation 
effective from September 27, 2001; denied entitlement to 
service connection for osteoarthritis of both feet; granted 
service connection for wounds of the neck and head and 
assigned an initial noncompensable evaluation effective from 
September 27, 2001 (date of claim), and denied service 
connection for residuals of a splinter of the scrotum.  

The veteran appealed the RO's initial rating following an 
original award of service connection for wounds of the neck 
and head.  Consequently, this rating issue on appeal is not 
the result of a claim for an "increased" entitlement, but 
rather one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Veterans Law Judge at the 
Board's Central Office located in Washington, D.C. in October 
2004 (Board hearing).  A transcript of this Board hearing is 
on file.  

During the hearing the veteran brought to the attention of 
the undersigned the fact that the May 2004 rating decision 
inadvertently failed to carry forward his service-connected 
chronic bursitis of the left shoulder, rated as 10 percent 
disabling.  The Board requests that the RO issue a rating 
action making the above referenced correction.  

In May 2004, and in previous statements, the veteran also 
raised the issue of entitlement to an evaluation in excess of 
40 percent for his bilateral hearing loss, and the proper 
combined evaluation for his service-connected disabilities.  
As these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for clarification and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The issue of entitlement to an initial compensable evaluation 
for residuals of wounds of the head and neck is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim of service 
connection for residuals of a splinter of the scrotum, 
obtained all relevant and available evidence identified by 
him, and provided him full, complete and appropriate VA 
medical examinations, all in an effort to assist him in 
substantiating his claim.  

2.  The probative and competent medical evidence of record 
establishes no current disorder of the scrotum area to 
include residuals of a splinter.  

3.  At his Board hearing in October 25, 2004, the veteran 
testified that he was withdrawing the appeal of the denials 
of claims of service connection for osteoarthritis, increased 
evaluations for bilateral lower extremity peripheral 
neuropathy.  


CONCLUSIONS OF LAW

1.  A chronic residual of a splinter of the scrotum was not 
incurred in, or aggravated by, active service.  38 U.S.C.A.§§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  

2.  The criteria for withdrawal of a Substantive Appeal of 
claims of service connection for lower extremity 
osteoarthritis, and initial ratings in excess of 10 percent 
for service-connected diabetes mellitus related peripheral 
neuropathy of the right lower extremity and left lower 
extremity are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are silent for the removal of a 
splinter of the scrotum.  

The post-service medical evidence of record includes a VA 
examination report of December 1968, which is silent for any 
complaint or finding regarding the scrotum.  

VA outpatient medical records of April 2000 show a reported 
"three-month" history of a right-sided scrotal mass with a 
question of swelling.  The veteran was afforded an ultrasound 
study of the scrotum, which was thought to reveal evidence 
suggestive of "minimal" bilateral hydroceles, right greater 
than left.  The examiner noted that the bilateral tubular 
structures did not fill well upon Valsalva, and that this 
finding was "very suggestive" of varicoceles.  The examiner 
also suspected small cysts in the left upper epididymus, with 
notation that both testicles were unremarkable, and had no 
unusual vascularity.  




The veteran was not noted to have reported any history of a 
splinter of the scrotum in service, and the examiner does not 
appear to have had a copy of the veteran's documented 
clinical history, as contained in his VA claims file.  

In an April 2001 statement the veteran claimed entitlement to 
service connection for damage to the scrotum.  He advised 
that any service medical records regarding this incident are 
not available.  

The veteran was afforded a VA scrotal examination in April 
2002.  The examiner's report includes the medical opinion 
that an examination of the veteran revealed no spermatocele, 
no hydrocele, and no varicocele.  Notation was made of a 
complaint of tenderness in the area of the right hemiscrotum, 
just above the testicle, but the skin of the scrotum included 
no erythema, no redness, no foreign bodies, no abscess and no 
evidence of infection.  The veteran reported a history of a 
splinter of the hemi scrotum.  However, the impression was, 
"history of" scrotal injury.  A current diagnosis was not 
given.  

At the October 2004 sworn hearing before the undersigned 
Veterans' Law Judge, the veteran indicated that he currently 
wears a pouch for his disorder of the scrotum.  
He further withdrew remaining issues prepared and certified 
for appellate review.


Criteria 

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection: To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  (Emphasis added).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.  

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

Under 38 U.S.C.A. 1154 (West 2002), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  

Withdrawal may be made by the appellant or any authorized 
representative.  38 C.F.R. § 20.204 (2004).

Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claims on appeal, 
and that the Board's decision to proceed in adjudicating the 
claims on appeal does not prejudice the veteran in its 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II, withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed his claim of service 
connection for residuals of a splinter of the scrotum in 
September 2001.  The RO issued notice to the veteran of VA's 
duty to assist and other VCAA responsibilities in a letter 
dated in February 2002.  This notice was issued prior to the 
June 2002 appealed denial of service connection for residuals 
of a splinter of the scrotum.  As such, the timing of the 
VCAA notice comports with the CAVC's holding in Pelegrini II, 
supra. 

The substance of the notice is satisfactory as well.  
Specifically, the February 2002 VCAA letter advised the 
veteran of his need to identify or submit evidence, primarily 
medical opinion evidence, of a current disorder of the 
scrotum which is due to an injury in service.  This notice 
also informed the veteran that VA would attempt to obtain any 
evidence which he clearly identifies.  He has neither 
identified, nor submitted, any such medical evidence.  

The RO requested that he send VA any information he may have 
pertinent to his claim on appeal, and the RO obtained private 
medical evidence from various sources.  The RO also provided 
the veteran with a toll-free telephone number should he 
require additional information or answers to questions 
relevant to his claims.  There is no report of contact to 
indicate that he called with any question regarding this 
notice; no reply is of record.  

The veteran has not identified any VA or private treatment 
pertinent to the claim.  However, consistent with the duty to 
assist, the RO scheduled the veteran for an appropriate VA 
examination in April 2002, at which time no current residual 
of a scrotum splinter was found and no current diagnosis was 
made.  




Once all of the above was completed, the RO denied the claim 
of service connection in June 2002.  The June 2003 decision, 
the prior VCAA notice and the August 2003 statement of the 
case, not only advised the veteran of the evidence considered 
and the reasons and bases for the denial of his claim, but 
also set forth the specific provisions of the VCAA.  

The statement of the case advised the veteran of all 
appropriate regulations governing entitlement to service 
connection, including a recitation of 38 C.F.R. § 3.159, with 
reference to the relevant sections of the United States Code, 
as well as specific reference to the results of the April 
2002 VA examination and negative findings.  

No additional medical evidence was identified or received 
after the August 2003 statement of the case, other than 
duplicate evidence already of record, evidence not pertinent 
to the claim adjudicated on the merits herein, or evidence 
received at his Board hearing in October 2004 along with a 
waiver of RO consideration.  

As such, VA has obtained all relevant records in support of 
the veteran's claim, and no further notification or 
development action is indicated.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, the record already contains sufficient 
medical evidence upon which to adjudicate the claim on 
appeal.  The veteran has not identified additionally 
available medical evidence relevant to the claim that has not 
already been obtained.  


As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim adjudicated on the merits on appeal, 
entitlement to service connection for residuals of a splinter 
of the scrotum, have been completed within VCAA.  


Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

At his Board hearing in October 2004, the veteran testified 
that he was withdrawing the appeal of the denials of claims 
of service connection for lower extremity osteoarthritis, and 
initial increased ratings for bilateral lower extremity 
peripheral neuropathy.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.



Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has not met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he does 
not have the disability at issue claimed as residuals of 
splinter removed from the scrotum.  No such residual was 
found upon comprehensive VA examination.  

The weight of the above clinical and medical evidence 
supports a denial of the claim of service connection for 
residuals of a splinter of the scrotum area.  In doing so, 
the Board does not question the veteran's reported history of 
such an injury.  38 U.S.C.A. § 1154(b).  Indeed, the Board 
concedes that such an injury occurred.  However, it is well 
established VA law that in the absence of any competent 
evidence of a current related chronic disability, there is no 
basis to find entitlement to service connection.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (Table)].  With no showing of any chronic 
residuals of such a splinter in service, the claim must be 
denied.  

In finding so, the Board also does not dispute the veteran's 
heroism in Korea or Vietnam, or that he may have sustained a 
painful splinter of the scrotum area years ago while in 
service.  However, VA law is clear: A complaint of "pain" 
does not establish the existence of a disability warranting 
consideration for VA compensation purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. on other 
grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001), particularly when offered by a layperson lacking 
medical training.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

While the veteran is shown to have some tenderness of the 
hemi scrotum area since April 2000, the silence of the 
December 1968 VA examination report, the April 2000 notation 
of the three month history of symptomatology, as well as the 
negative current diagnosis on VA examination in April 2002, 
weigh heavily against the claim.  Without any medical 
evidence of a current diagnosis of a scrotum disability, the 
claim cannot be granted with out identified pathology or 
diagnosis as a matter of law.  See Caluza, supra.  



The Board gives all due consideration to the veteran's combat 
status, and the potential application of the presumption 
afforded under 38 U.S.C.A. § 1154(b). However, section 
1154(b) applies only to the question of whether a particular 
disease or injury occurred, and not the question of either 
current disability or nexus to service or service-connected 
disability-both of which require competent medical evidence.  
Thus, even conceding, for the purpose of argument, that the 
veteran injured his scrotum in service, the claim must be 
denied for lack of any competent evidence of a current 
related disability and causal nexus opinion.  Kessel v. West, 
13 Vet. App. 9 (1999) (en banc).  

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In denying this claim, the Board also gives all due 
consideration to the veteran's testimony.  However, while 
competent to provide evidence of observable symptoms, lay 
evidence is generally not competent to provide a current 
diagnosis-the veteran is not competent to say he has a 
current scrotum disorder, or that any varicocele-not found 
on examination in April 2002, but indicated on treatment in 
April 2000-is due to his prior service or an splinter injury 
in service.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 496 (1997); see also, 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

Finally, it is the province and duty of the Board to weigh 
the credibility and probity of the evidence of record.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim adjudicated on the 
merits herein, that doctrine is not applicable in the instant 
claim on appeal.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for residuals of a splinter 
of the scrotum is denied.  

The claims of service connection for lower extremity 
osteoarthritis and initial increased evaluations for 
bilateral lower extremity peripheral neuropathy associated 
with diabetes mellitus are dismissed.


REMAND

The claims remanded on appeal must be afforded expeditious 
treatment by the Veterans Benefits Administration (VBA) AMC.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The veteran has argued, including at his testimony before the 
Board in October 2004, that his prior VA skin and scar 
examinations were inadequate for VA rating purposes.  The 
Board agrees and remands the claim for a more complete and 
thorough VA skin and scar examination.  

In finding so, the Board notes that veteran is service 
connected for wound scars of the head and neck, 
noncompensably disabling, effective from September 2001 (date 
of claim).  However, on VA examination in April 2004, no 
examination of the neck appears to have been conducted.  
Additionally, no color photographs were obtained.  With no 
examination of the neck, and no unretouched color 
photographs, the Board must conclude that the medical 
evidence currently available is inadequate to afford any 
equitable evaluation of the current state of the service-
connected head and neck wounds.  See Olson v. Principi, 3 
Vet. App. 480, 482 (1992).  

In finding that another VA examination is needed, the Board 
notes that 38 C.F.R. § 4.13 provides: "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms."  (Emphasis added).  

Additionally, 38 C.F.R. § 4.2 states that "[i]t is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  

Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  

The Board also notes that the August 2003 statement of the 
case is inadequate regarding the initial noncompensable 
evaluation of the veteran's service-connected wound scars of 
the head and neck.  

The criteria for rating the veteran's head and neck scars, at 
38 C.F.R. § 4.71a, Diagnostic Code 7805, were changed in 
August 2002, prior to the issuance of the August 2003 
statement of the case, but after the date of grant of service 
connection in September 2001.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 7805.  However, the statement of the case 
included citation and consideration of the revised criteria 
only, with no consideration of the former criteria.  This 
violates Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
RO should specifically cite to and consider both the former 
and revised criteria, specifically identifying which criteria 
are more favorable to the veteran, with discussion as to how 
this conclusion was reached, to include citation to both the 
former and revised regulations.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his wounds of the head 
and neck since September 2000.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
skin and scars examination by a physician 
or available and appropriate medical 
specialist who has not previously seen 
him, to include on a fee basis if 
necessary.  

The claims file, and a separate copy of 
this REMAND, and both the former and 
revised criteria for rating scars under 
Diagnostic Codes 7800 through 7805, must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  

The examiner must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  

The examiner should provide a written 
statement as to the severity of service-
connected wounds of the head and neck, to 
include factors listed under both the 
former and revised criteria for rating 
scars, including, but not limited to, 
Diagnostic Codes 7800 through 7805.  

In doing so, the examiner should make 
reference to all prior pertinent findings 
documented from September 2000 to the 
present, identifying all of the veteran's 
associated symptomatology in order to 
determine the impairment caused by his 
wound scars of the head and neck.  All 
necessary studies should be 
accomplished-specifically, unretouched 
color photographs of each service-
connected wound scar of the head and neck 
should be obtained.  

The examiner should address the provided 
criteria in his assessment of the scars 
of the head and neck.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) to ensure that it is/they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial compensable evaluation for 
wounds of the head and neck.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for initial compensable evaluation, 
and may result in a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


